                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


KELLY REINARTZ,

               Plaintiff,

v.                                                          Case No. 1:18-cv-268

                                                            Hon. Ray Kent
COMMISSIONER OF SOCIAL
SECURITY,

            Defendant,
__________________________________/

                                           OPINION

               Plaintiff brings this action pursuant to 42 U.S.C. § 405(g), seeking judicial review

of a final decision of the Commissioner of Social Security Administration (Commissioner) which

denied her claim for disability insurance benefits (DIB).

               Plaintiff alleged a disability onset date of January 28, 2014. PageID.196. Plaintiff

identified her disabling conditions as recovery from heart surgeries, brain injury (“due to death 5

minutes”), Lance-Adams syndrome/myoclonus jerks, and depression. PageID.200. Prior to

applying for DIB, plaintiff completed two years of college, and had past employment as a

production planner, production superintendent, and payroll clerk. PageID.45. An Administrative

law judge (ALJ) reviewed plaintiff’s claim de novo and entered a written decision denying benefits

on February 24, 2017. PageID.34-46. This decision, which was later approved by the Appeals

Council, has become the final decision of the Commissioner and is now before the Court for

review.




                                                1
               I.      LEGAL STANDARD

               This Court’s review of the Commissioner’s decision is typically focused on

determining whether the Commissioner’s findings are supported by substantial evidence. 42

U.S.C. § 405(g); McKnight v. Sullivan, 927 F.2d 241 (6th Cir. 1990). “Substantial evidence is

more than a scintilla of evidence but less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Cutlip v. Secretary of Health

& Human Services, 25 F.3d 284, 286 (6th Cir. 1994). A determination of substantiality of the

evidence must be based upon the record taken as a whole. Young v. Secretary of Health & Human

Services, 925 F.2d 146 (6th Cir. 1990).

               The scope of this review is limited to an examination of the record only. This Court

does not review the evidence de novo, make credibility determinations or weigh the evidence.

Brainard v. Secretary of Health & Human Services, 889 F.2d 679, 681 (6th Cir. 1989). The fact

that the record also contains evidence which would have supported a different conclusion does not

undermine the Commissioner’s decision so long as there is substantial support for that decision in

the record. Willbanks v. Secretary of Health & Human Services, 847 F.2d 301, 303 (6th Cir. 1988).

Even if the reviewing court would resolve the dispute differently, the Commissioner’s decision

must stand if it is supported by substantial evidence. Young, 925 F.2d at 147.

               A claimant must prove that he suffers from a disability in order to be entitled to

benefits. A disability is established by showing that the claimant cannot engage in substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than twelve months. See 20 C.F.R. §404.1505; Abbott v. Sullivan, 905 F.2d 918, 923




                                                 2
(6th Cir. 1990). In applying the above standard, the Commissioner has developed a five-step

analysis:

               The Social Security Act requires the Secretary to follow a “five-step
       sequential process” for claims of disability. First, plaintiff must demonstrate that
       she is not currently engaged in “substantial gainful activity” at the time she seeks
       disability benefits. Second, plaintiff must show that she suffers from a “severe
       impairment” in order to warrant a finding of disability. A “severe impairment” is
       one which “significantly limits . . . physical or mental ability to do basic work
       activities.” Third, if plaintiff is not performing substantial gainful activity, has a
       severe impairment that is expected to last for at least twelve months, and the
       impairment meets a listed impairment, plaintiff is presumed to be disabled
       regardless of age, education or work experience. Fourth, if the plaintiff's
       impairment does not prevent her from doing her past relevant work, plaintiff is not
       disabled. For the fifth and final step, even if the plaintiff’s impairment does prevent
       her from doing her past relevant work, if other work exists in the national economy
       that plaintiff can perform, plaintiff is not disabled.

Heston v. Commissioner of Social Security, 245 F.3d 528, 534 (6th Cir. 2001) (citations omitted).

               The claimant bears the burden of proving the existence and severity of limitations

caused by her impairments and the fact that she is precluded from performing her past relevant

work through step four. Jones v. Commissioner of Social Security, 336 F.3d 469, 474 (6th Cir.

2003). However, at step five of the inquiry, “the burden shifts to the Commissioner to identify a

significant number of jobs in the economy that accommodate the claimant’s residual functional

capacity (determined at step four) and vocational profile.” Id. If it is determined that a claimant

is or is not disabled at any point in the evaluation process, further review is not necessary. Mullis

v. Bowen, 861 F.2d 991, 993 (6th Cir. 1988).

               II.     ALJ’s DECISION

               Plaintiff’s claim failed at the fifth step of the evaluation. At the first step, the ALJ

found that plaintiff had not engaged in substantial gainful activity since the alleged onset date of

January 28, 2014, and met the insured status requirements of the Social Security Act through

December 31, 2018. PageID.36.

                                                  3
               At the second step, the ALJ found that plaintiff had severe impairments of: Lance

Adams myoclonus; right foot stress fracture; constrictive pericarditis; hypertension; obstructive

sleep apnea; history of tricuspid heart valve replacement; cerebrovascular accident; depression and

anxiety; and obesity. PageID.36. At the third step, the ALJ found that plaintiff did not have an

impairment or combination of impairments that met or equaled the requirements of the Listing of

Impairments in 20 C.F.R. Pt. 404, Subpt. P, App. 1. PageID.37.

               The ALJ decided at the fourth step that:

               After careful consideration of the entire record, I find that the claimant has
       the residual functional capacity to perform light work as defined in 20 CFR
       404.1567(b) except occasionally climbing ramps and stairs, but no climbing
       ladders, ropes and scaffolds; occasionally balancing, stooping, kneeling, crouching,
       and crawling; occasional fingering bilaterally; and occasional oral communication.
       The claimant is able to comprehend, retain, and execute simple, routine and
       repetitive tasks.

PageID.39. The ALJ also found that plaintiff is unable to perform any past relevant work.

PageID.45.

               At the fifth step, the ALJ found that plaintiff could perform a significant number of

unskilled jobs at the light exertional level in the national economy. PageID.45-46. Specifically,

the ALJ found that plaintiff could perform unskilled, light work in the national economy such as

custodian (623,000 jobs) (light work), surveillance systems monitor (17,000 jobs) (sedentary

work), and inspector (13,000 jobs) (sedentary work).            PageID.46. Accordingly, the ALJ

determined that plaintiff has not been under a disability, as defined in the Social Security Act, from

January 28, 2014 (the alleged onset date) through February 24, 2017 (the date of the decision).

PageID.46.

               III.    DISCUSSION

               Plaintiff set forth two issues on appeal:



                                                  4
               A.     Contrary to law, the ALJ made his own independent
               findings regarding plaintiff’s mental impairments.

               The ALJ found that plaintiff’s severe impairments included “depression and

anxiety” (PageID.36) and that due to these non-exertional impairments, plaintiff is able to

comprehend, retain, and execute only “simple, routine and repetitive tasks” (PageID.39). Plaintiff

contends that the ALJ made independent medical findings with respect to the limitations caused

by the depression and anxiety.

               Plaintiff identified depression as one of her medical conditions. PageID.200. The

ALJ addressed the treatment of plaintiff’s mental conditions by three medical providers, i.e., Dr.

Lawlor, PA Phillips, and Dr. Ross.

               The ALJ addressed Dr. Lawlor’s treatment as follows:

              Regarding the claimant's mental impairments, the record documents
       minimal treatment limited to medication management by a primary care provider
       (Ex. 20F/14). She testified to recent counseling, but the objective evidence
       throughout most of the record documents normal mood and affect, behavior,
       judgment, and thought content (Ex. 9F/13, 50; 14F/5, 11; 18F/5-18; 20F/29;
       21F/420). The claimant's providers regularly note her to be cooperative and
       pleasant (Ex. 11F/19; 15F/138; 17F/1, 26). In September 2016, the claimant
       reported some issues with depression and anxiety, but John Lawlor, MD, the
       claimant's primary care provider, documented no significant findings (Ex. 20F/26).
       He adjusted the claimant's medications and at the following visit in October 2016,
       he noted the claimant was less weepy, but still anxious (Ex. 20F/28). He
       documented normal psychiatric findings and continued the claimant on her current
       medications (Ex. 20F/29-30). The evidence does not show the claimant's depression
       and anxiety caused such symptoms that she would be unable to comprehend, retain,
       and execute simple, routine and repetitive tasks.

PageID.42.

               The ALJ addressed the opinion evidence of plaintiff’s treating neurology provider,

Kelley Phillips, PA-C, in pertinent part as follows:

             In addition to the statements regarding the claimant's physical functioning,
       Ms. Phillips completed a mental residual functional capacity assessment form in
       October 2016 and indicated the claimant is markedly limited in most areas of

                                                 5
       mental functioning (Ex. 23F/l). Aside from the marked limitations in almost all
       areas of functioning, Ms. Phillips opined the claimant has moderate limitations with
       carrying out very short and simple instructions, sustaining an ordinary routine
       without special supervision, interacting appropriately with the public, and asking
       simple questions or requesting assistance (Ex. 23F/1-2). Ms. Phillip's rational [sic]
       is limited to describing the claimant's ongoing issues with cognitive and speech
       function as well as medication side effects of cognitive slowing and sedation due
       to the medications she takes for myoclonus (Ex. 23F/3). She further indicates the
       claimant's cognitive difficulties primarily relate to retention of information and
       following multi-step commands. Lastly, she states the claimant's anxiety affects her
       ability to interact socially. However, she failed to note any significant findings in
       her treatment notes that would support the extent of limitation opined in this form
       (Ex. l0F).

PageID.43-44 (emphasis added).

               The ALJ also addressed the opinion of plaintiff’s psychologist, Dr. Ross:

               In December 2016, treating psychologist, Candace Ross, PhD, provided a
       letter detailing her treatment of the claimant over four sessions and notes the
       claimant is adjusting to permanent impairment, becoming a mother, and not being
       able to return to her work (Ex. 25F/ l). Ms. Ross has failed to identify the reason
       the claimant is not able to return to work and has had limited interaction with the
       claimant. Her vague statement provides little insight into the claimant's functioning
       and her maximum capacity for work related activities. The statement is given little
       weight.

PageID.44.

               In addition, the ALJ found that plaintiff’s activities of daily living were not

consistent with the alleged disabling limitations.

       She is able to attend to her personal care independently, prepare meals, help her
       child with homework, perform household chores, drive a car, manage finances and
       shop in stores (Ex. 3E/2-4; 8E/4-6; Testimony). The claimant is able to care for a
       three-year-old child independently. Caring for young children can be quite
       demanding both physically and emotionally without any particular assistance. The
       claimant is able to drive a car and testified she drives five days a week to go grocery
       shopping, to daycare, or to pick up her son from school.

PageID.42.

               The question presented is whether the ALJ’s RFC finding with respect to plaintiff’s

mental impairments is supported by substantial evidence. Plaintiff contends that it is not supported

                                                 6
by substantial evidence because the ALJ made his own independent medical findings with respect

to the limitations caused by her depression and anxiety.         “[T]he ALJ is charged with the

responsibility of evaluating the medical evidence and the claimant's testimony to form an

assessment of [her] residual functional capacity.” Webb v. Commissioner of Social Security, 368

F.3d 629, 633 (6th Cir. 2004) (internal quotation marks omitted). “An ALJ does not improperly

assume the role of a medical expert by weighing the medical and non-medical evidence before

rendering an RFC finding.” Coldiron v. Commissioner of Social Security, 391 Fed. Appx. 435,

439 (6th Cir. 2010).

       [T]he ALJ is charged with the responsibility of determining the RFC based on her
       evaluation of the medical and non-medical evidence. As the Commissioner points
       out, the Commissioner has final responsibility for deciding an individual's RFC,
       SSR 96–5p, 1996 WL 374183 (July 2, 1996), and to require the ALJ to base her
       RFC finding on a physician's opinion, “would, in effect, confer upon the treating
       source the authority to make the determination or decision about whether an
       individual is under a disability, and thus would be an abdication of the
       Commissioner's statutory responsibility to determine whether an individual is
       disabled.” Id.

Rudd v. Commissioner of Social Security, 531 Fed. Appx. 719, 728 (6th Cir. 2013).

               However, “the ALJ may not substitute his own medical judgment for that of the

treating physician where the opinion of the treating physician is supported by the medical

evidence.” Meece v. Barnhart, 192 Fed. Appx. 456, 465 (6th Cir. 2006). “[W]hile an ALJ is free

to resolve issues of credibility as to lay testimony, or to choose between properly submitted

medical opinions, the ALJ cannot substitute his or her own lay medical opinion for that of a treating

or examining doctor.” Smiley v. Commissioner of Social Security, 940 F. Supp. 2d 592, 600 (S.D.

Ohio 2013) (internal quotation marks and brackets omitted). See Rohan v. Chater, 98 F.3d 966,

970 (7th Cir.1996) (observing that “[t]he Commissioner’s determination must be based on




                                                 7
testimony and medical evidence in the record” and that “ALJs must not succumb to the temptation

to play doctor and make their own independent medical findings”).

               Here, the Court concludes that the ALJ did not “succumb” to that temptation. The

medical record contains precious little information with respect to plaintiff’s mental impairments.

Dr. Ross’ cryptic letter from December 2016 identified two psychological problems, depression

and anxiety. PageID.1846. PA Phillips identified anxiety in plaintiff’s mental RFC from October

2016, and noted that plaintiff’s cognitive difficulties were primarily related to retention of

information and following multi-step commands, and that her “anxiety issues” affected plaintiff’s

ability to interact socially. PageID.1843-1844. The ALJ addressed these issues by limiting

plaintiff to work which involved only occasional oral communication and required only the ability

“to comprehend, retain, and execute simple, routine and repetitive tasks.” PageID.39. These

limitations were supported by PA Phillips’ opinion and other evidence of record as discussed by

the ALJ. Accordingly, plaintiff’s claim of error will be denied.

               B. The ALJ propounded a hypothetical question which was
               inconsistent with his findings at step three, and which failed
               specifically to address moderate limitations in concentration,
               persistence or pace.

               Plaintiff contends that the ALJ’s hypothetical question was flawed. An ALJ’s

finding that a plaintiff possesses the capacity to perform substantial gainful activity that exists in

the national economy must be supported by substantial evidence that the plaintiff has the

vocational qualifications to perform specific jobs. Varley v. Secretary of Health and Human

Services, 820 F.2d 777, 779 (6th Cir. 1987). This evidence may be produced through the testimony

of a vocational expert (VE) in response to a hypothetical question which accurately portrays the

claimant’s physical and mental limitations. See Webb, 368 F.3d at 632; Varley, 820 F.2d at 779.

The hypothetical question need only include those limitations which the ALJ accepts as credible.

                                                  8
Blacha v. Secretary of Health and Human Services, 927 F.2d 228, 231 (6th Cir. 1990). “T]he ALJ

is not obliged to incorporate unsubstantiated complaints into his hypotheticals.” Stanley v.

Secretary of Health and Human Services, 39 F.3d 115, 118 (6th Cir. 1994).

               Plaintiff contends that the ALJ erred because the hypothetical question failed to

incorporate the finding that plaintiff had moderate limitations in concentrating, persisting or

maintaining pace. Plaintiff’s contention is without merit. The finding referred to by plaintiff was

made at step three of the sequential evaluation process when the ALJ was required to determine

whether plaintiff met the “paragraph B” requirements of listed impairments 12.04 and 12.06.

PageID.37. RFC is a separate determination made at step four of the sequential evaluation. See

Gentry v. Commissioner of Social Security, 741 F.3d 708, 722 (6th Cir. 2014). Here, the ALJ

explicitly addressed this point, stating “[t]he limitations identified in the ‘paragraph B’ criteria are

not a residual functional capacity assessment but are used to rate the severity of mental

impairments at steps 2 and 3 of the sequential evaluation process.” PageID.38. As the Court

observed in Pinkard v. Commissioner of Social Security Administration, No. 1:13-cv-1339, 2014

WL 3389206 (N.D. Ohio July 9, 2014):

       [T]he ALJ does not have to include paragraph B finding[s] in his RFC finding.
       Paragraph B findings under the listings are findings at step three of the sequential
       evaluation process, and are not RFC findings pertaining to steps four and five of
       the sequential evaluation process. 20 C.F.R. pt. 404, subpt. P, app. 1, Section 12.00.
       Hence, the ALJ was correct in finding that Plaintiff had moderate limitations in
       evaluating her mental impairment under the listings at step three of the sequential
       evaluation process, and in not including a “moderate limitation in concentration,
       persistence, and pace” in his residual functional capacity finding at steps four and
       five.

Pinkard, 2014 WL 3389206 at *10. For these reasons, the ALJ did not err in omitting the step

three “paragraph B” findings in plaintiff’s RFC or the hypothetical question. As discussed in §




                                                   9
II.A., supra, the RFC addressed plaintiff’s non-exertional limitations. Accordingly, plaintiff’s

claim of error is denied.

               IV.     CONCLUSION

               The ALJ’s determination is supported by substantial evidence.                The

Commissioner’s decision will be AFFIRMED pursuant to 42 U.S.C. § 405(g). A judgment

consistent with this opinion will be issued forthwith.



Dated: March 25, 2019                                    /s/ Ray Kent
                                                         United States Magistrate Judge




                                                10
